DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, figures 1A-2C in the reply filed on 4/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
              The examiner has determined that claims 1-4,6,7,16-20,27 are readable on the elected species, or generic thereto, and will be examined on the merits.  Claims 5,8-15,21-26,28-30 are withdrawn as being drawn to a non-elected species.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 3 and 4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 3 and 4, positively recite the engagement structure being attached to one or more teeth.  To overcome this rejection, it is suggested that the phrase “adapted to be” be used in conjunction with these limitations to clarify that the one or more teeth are not being positively claimed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4,7,17,18,19,27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 2, line 1, “further including” should be –further includes--.
              In claim 2, line 3, “the cooperating structure” should be –each cooperating structure--.
              In claim 2, lines 3 and 4, “the engagement structure” should be –a corresponding engagement structure--.
              In claim 3, line 1, “the engagement structure” should be –each engagement structure--.
              In claim 4, line 1, “the engagement structure” should be –each engagement structure--.
              In claim 7, line 1, “the engagement structure” should be –each engagement structure--.
              In claim 17, line 1, “structure is” should be –structures are--.
              In claim 17, line 3, “couple” should be –coupled--.
              In claim 18, line 2, “the” should be –a--.
              In claim 19, line 1, “structure” should be –structures--.
              In claim 19, line 2, “structure” should be –structures--.
              In claim 27, line 4, --to—should be inserted after “adapted”.
        
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,7,27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesling 3407500.
               With regard to claims 1 and 27, Kesling discloses an aligner assembly for facilitating an alignment of one or more teeth, the aligner assembly comprising a shell 15 adapted to receive one or more teeth, and one or more engagement structures 22 (figs 7 and 9) configured to be coupled to one or more teeth or the shell 15, each engagement structure 22 including a slot (see fig. 9) and adapted to engage with the shell 15 for facilitating a repositioning of the one or more teeth.  Note that the shell 15 may facilitate a tooth movement, and attachment 22 may also facilitate a tooth movement.
                With regard to claim 2, the aligner assembly of Kesling further includes one or more cooperating structures 20 coupled with other of the one or more teeth and the shell 15, wherein each cooperating structure 20 is adapted to engage the slot of an engagement structure 22 (see col. 3, lines 40-43, wherein the aligner grips cutouts 36, thus the cavity 20 engages the slot of engagement structure 22), to facilitate a repositioning of the one or more teeth.
                With regard to claim 3, note that each engagement structure 22 is removably attached to the one of the one or more teeth or the shell.
                With regard to claim 4, note that each engagement structure 22 includes a first member attached to the one or more teeth and a second member 21 adapted to be removably attached to the first member.  See fig. 7.
                 With regard to claim 7, note that each engagement structure 22 is formed at an inner surface of the shell 15, when embedded therein.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boronkay 20170007368.
              With regard to claim 16, Boronkay discloses an aligner assembly 430  (fig. 4C) for facilitating a repositioning of one or more teeth, the aligner assembly 430 comprising an inner shell 436 adapted to be positioned on the one or more teeth, an outer shell 434 adapted to be positioned over the inner shell 436, one or more engagement structures extending from one of the inner shell or the outer shell and adapted to apply a force on the one or more teeth to facilitate movement of the one or more teeth.  See annotated figure below.
[AltContent: arrow][AltContent: textbox (Engagement structure extending from the inner shell)]                                                   
    PNG
    media_image1.png
    446
    523
    media_image1.png
    Greyscale

                 With regard to claim 17, note that the one or more engagement structure (see above figure) is coupled to the inner shell 436, and the aligner assembly further includes one or more cooperating structures 432 coupled to the outer shell 434, and adapted to engage with the one or more engagement structures to facilitate a reposition of the one or more teeth.
                 With regard to claim 18, note that each engagement structure (see above figure) includes a slot (the depression in the inner shell) for receiving a cooperating structure 432.
                 With regard to claim 19, note that the one or more engagement structures (see above figure) extends from an outer surface of the inner shell 436 (the slot/depression is formed in the outer surface of inner shell 436) and the one or more cooperating structures  432 extends from an inner surface of the outer shell 434.
                 With regard to claim 20, note that Boronkay discloses that the inner shell may include a coating.  See paragraph 133.  It is noted that such coating inherently facilitates a reduction of at least one of halitosis or a decalcification of one or more teeth, by providing an extra layer of protection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kesling 3407500 in view of Boronkay 20170007368.
              Kesling does not disclose a coating on the aligner shell.  
              Boronkay discloses the use of a coating on the inner shell of an aligner, in order to reduce wear.  See paragraph 133.
              It would have been obvious to one skilled in the art to include a coating on the shell of the Kesling aligner, as disclosed by Boronkay, if one wished to reduce wear of the shell of Kesling.  It is noted that such coating inherently facilitates a reduction of at least one of halitosis or a decalcification of one or more teeth, by providing an extra layer of protection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772